EXHIBIT 10.1




MANAGEMENT AGREEMENT
AGREEMENT (this “Agreement”) made as of the 1st day of February, 2019 by and
among CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”),
CERES ORION L.P., a New York limited partnership (the “Partnership”) and JOHN
STREET CAPITAL LLP, a limited liability partnership registered in England and
Wales (the “Advisor” or “John Street”).
W I T N E S S E T H :
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation; and
WHEREAS, such trading to be conducted directly or through investment in a master
fund of which CMF would be the general partner or trading manager and John
Street would be the advisor; and
WHEREAS, the Amended and Restated Limited Partnership Agreement dated as of
November 22, 2017 (the “Partnership Agreement”) permits CMF to delegate to one
or more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership; and
WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and
WHEREAS, CMF is registered as a commodity trading adviser and commodity pool
operator with the CFTC and is a member of NFA; and
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.
NOW, THEREFORE, the parties agree as follows:
1.   DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions
of this Agreement, effective February 1, 2019, the Advisor shall have sole
authority and responsibility, as one of the Partnership’s agents and
attorneys-in-fact, for directing the investment and reinvestment of the assets
and funds of the Partnership allocated to it, whether directly or indirectly
through a master fund, from time to time by CMF in commodity interests,
including commodity futures contracts, options, spot and forward contracts
(including exchange-cleared forward contracts) and over-the-counter foreign
exchange (including currency spot and swap contracts) and exchange-cleared swap
contracts.  The Advisor may also engage in swap transactions and other
derivative transactions on behalf of the Partnership with the prior written
approval of CMF. All such trading on behalf of the Partnership shall be subject
to the trading policies of CMF expressly set forth in Appendix B hereto (the
“CMF Trading Policies”). Such trading policies may be changed from time to time
upon receipt by Advisor of written notice of such change and pursuant to the
trading strategy selected by CMF to be utilized by the Advisor in managing the
Partnership’s assets.  CMF has initially selected the Advisor’s John Street
Systematic Strategy Program (the “Program”), as described in Appendix A attached
hereto, to manage the Partnership’s assets allocated to it.  Any open positions
or other investments at the time of receipt of such notice of a change in
trading policy shall not be deemed to violate the changed policy and shall be
closed or sold in the ordinary course of trading.  The Advisor may not deviate
from the CMF Trading Policies without the prior written consent of the
Partnership given by CMF.  The Advisor makes no representation or warranty that
the trading to be directed by it for the Partnership will be profitable or will
not result in losses.




1

--------------------------------------------------------------------------------

(b)   CMF acknowledges receipt of the description of the Advisor’s Program,
attached hereto as Appendix A.  All trades made by the Advisor for the account
of the Partnership, whether directly or indirectly through a master fund, shall
be made through such commodity broker or brokers as CMF shall direct, and the
Advisor shall have no authority or responsibility for selecting or supervising
any such broker in connection with the execution, clearance or confirmation of
transactions for the Partnership or for the negotiation of brokerage rates
charged therefor.  However, the Advisor, with the prior written permission (by
original, fax copy or email copy) of CMF, may direct any and all trades in
commodity futures and options to a futures commission merchant or independent
floor broker it chooses for execution with instructions to give-up the trades to
the broker designated by CMF, provided that the futures commission merchant,
independent floor broker or swap dealer and any give-up or floor brokerage fees
are approved in advance by CMF.  Moreover, the Advisor, with the prior written
permission (by original, fax copy or email copy) of CMF, may enter into swaps
and other derivative transactions permitted under Section 1(a) of this Agreement
with such swap dealer or swap dealers as it may choose for execution with
instructions to give-up the trades to the broker designated by CMF provided that
the swap dealer and any give-up or other fees are approved in advance by CMF. 
All give-up or similar fees relating to the foregoing shall be paid by the
Partnership after all parties have executed the relevant give-up agreements (via
EGUS or by original, fax copy or email copy).
(c)   The initial allocation of the Partnership’s assets to the Advisor (the
“Initial Allocation) shall be made to the Program, as described in Appendix A.
The Partnership and the Advisor agree that the Advisor shall trade the Initial
Allocation, either directly or indirectly through a master fund, as though 2.0
times the assets had been allocated to the Advisor (the “Trading Level”).  For
example, if $145 million is allocated to the Advisor, the Advisor shall
implement the Program as though $290 million in assets had been allocated to the
Advisor. In the event CMF reduces the Initial Allocation to $80 million or
below, the Advisor shall trade such reduced allocation as though 1.5 times the
assets had been allocated to the Advisor. In the event the Advisor wishes to use
a trading system or methodology other than or in addition to the Program in
connection with its trading for the Partnership, either in whole or in part, it
may not do so unless the Advisor gives CMF prior written notice of its intention
to utilize such different trading system or methodology and CMF consents thereto
in writing.  In addition, the Advisor will provide five (5) days’ prior written
notice to CMF of any change in the trading system or methodology to be utilized
for the Partnership which the Advisor deems material.  If the Advisor deems such
change in system or methodology or in markets traded to be material, the changed
system or methodology or markets traded will not be utilized for the Partnership
without the prior written consent of CMF.  In addition, the Advisor will notify
CMF of any changes to the trading system or methodology that would cause the
description of the trading strategy or methods described in Appendix A or the
Partnership’s current Private Placement Offering Memorandum and Disclosure
Document (the “Memorandum”), as applicable, to be materially inaccurate. 
Further, the Advisor will provide the Partnership with a current list of all
commodity interests to be traded for the Partnership’s account, which is
attached as Appendix C to this Agreement, and the Advisor will not trade any
additional commodity interests for such account without providing notice thereof
to CMF and receiving CMF’s written approval (“Permitted Contracts”). The Advisor
also agrees to provide CMF, on a monthly basis, with a written report of the
assets under the Advisor’s management together with all other matters deemed by
the Advisor to be material changes to its business not previously reported to
CMF.  The Advisor further agrees that it will convert foreign currency balances
(not required to margin positions denominated in a foreign currency) to U.S.
dollars no less frequently than monthly.  U.S. dollar equivalents in individual
foreign currencies of more than $100,000 will be converted to U.S. dollars
within one business day after such funds are no longer needed to margin foreign
positions.






2

--------------------------------------------------------------------------------

(d)   The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), its officers, directors, employees and partners,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by federal or state law or NFA rule or order. 
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals unless CMF reasonably determines that such disclosure
is required in order to fulfill its fiduciary obligations to the Partnership or
the reporting, filing or other obligations imposed on it by federal or state law
or NFA rule or order.  The Partnership and CMF acknowledge that the trading
advice to be provided by the Advisor is a property right belonging to the
Advisor and that they will keep all such advice confidential.
(e)   The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets of the Partnership (as
defined in Section 3(b) hereof) as it shall determine in its absolute discretion
provided that any reapportionment shall not be effective until the first
business day of any month following the giving of 30 calendar days’ notice.  The
designation of other trading advisors and the apportionment or reapportionment
of Net Assets of the Partnership to any such trading advisors pursuant to this
Section 1 shall neither terminate this Agreement nor modify in any regard the
respective rights and obligations of the parties hereunder.
(f)   CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month.  The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor.  CMF will use its best efforts to give two (2) business days’
prior notice to the Advisor of any reallocations or liquidations.






3

--------------------------------------------------------------------------------

(g)   To the extent that the Advisor’s relevant conduct constitutes fraud,
willful default or negligence, the Advisor shall assume financial responsibility
for any errors committed or caused by it in transmitting orders for the purchase
or sale of commodity interests for the Partnership’s account (including payment
to the brokers of the floor brokerage commissions, exchange, NFA fees, and other
transaction charges and give-up charges incurred by the brokers on such trades),
such errors including, but not limited to, inputting improper trading signals or
communicating incorrect orders to the commodity brokers. The Advisor shall have
an affirmative obligation to promptly notify CMF in accordance with the
provisions of Section 8(a)(iii) of any errors with respect to the account, and
the Advisor shall use its best efforts to identify and promptly notify CMF of
any order or trade which the Advisor reasonably believes was not executed in
accordance with its instructions to any broker utilized to execute orders for
the Partnership. In the event of any failures, errors or omissions by any broker
not caused by the Advisor’s fraud, willful misconduct or negligence, the Advisor
agrees to use its best efforts to pursue an appropriate financial remedy on
CMF’s and the Partnership’s behalf with the relevant broker.
2.   INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, except as provided herein or as
otherwise expressly provided or authorized, shall have no authority to act for
or represent the Partnership in any way and shall not be deemed an agent,
promoter or sponsor of the Partnership, CMF, or any other trading advisor.  The
Advisor shall not be responsible to the Partnership, CMF, any trading advisor or
any limited partners for any acts or omissions of any other trading advisor to
the Partnership.
3.   COMPENSATION.  (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable quarterly
equal to 22.5% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership (the “Incentive Fee”) and (ii) a monthly fee for
professional management services equal to 1/12 of 1.35% (1.35% per year) of the
month-end Net Assets of the Partnership allocated to the Advisor (computed
monthly by multiplying the Net Assets of the Partnership allocated to the
Advisor as of the last business day of each month by 1.35% and dividing the
result thereof by 12) (the “Management Fee”). To the extent that CMF reduces the
Initial Allocation to $80 million or below, the parties agree that the
Partnership shall pay the Advisor (i) an Incentive Fee payable quarterly equal
to 20% of New Trading Profits (as such term is defined below) earned by the
Advisor for the Partnership and (ii) a monthly Management Fee equal to 1/12 of
1.5% (1.5% per year) of the month-end Net Assets of the Partnership allocated to
the Advisor (computed monthly by multiplying the Net Assets of the Partnership
allocated to the Advisor as of the last business day of each month by 1.5% and
dividing the result thereof by 12).
(b)   “Net Assets of the Partnership” shall have the meaning set forth in
Section 7(d)(2) of the Partnership Agreement and without regard to further
amendments thereto, provided that in determining the Net Assets of the
Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions, management fees, administrative fees, ongoing
selling agent fees or Incentive Fees payable as of the date of such
determination.






4

--------------------------------------------------------------------------------

(c)   “New Trading Profits” shall mean the excess, if any, of Net Assets of the
Partnership managed by the Advisor at the end of each calendar quarter over Net
Assets of the Partnership managed by the Advisor at the end of the highest
previous calendar quarter or Net Assets of the Partnership allocated to the
Advisor at the date trading commences by the Advisor for the Partnership,
whichever is higher, and as further adjusted to eliminate the effect on Net
Assets of the Partnership resulting from new capital contributions, redemptions,
reallocations or capital distributions, if any, made during the fiscal period
decreased by interest or other income, not directly related to trading activity,
earned on the Partnership’s assets during the fiscal period, whether the assets
are held separately or in margin accounts.  Ongoing expenses shall be attributed
to the Net Assets allocated to the Advisor based on the proportionate share of
the Net Assets of the Partnership allocated to the Advisor. Ongoing expenses
shall not include expenses of litigation not involving the activities of the
Advisor on behalf of the Partnership.  Ongoing expenses include offering and
organizational expenses of the Partnership.  No Incentive Fee shall be paid to
the Advisor until the end of the first full calendar quarter of the Advisor’s
trading for the Partnership, which fee shall be based on New Trading Profits (if
any) earned from the commencement of trading by the Advisor on behalf of the
Partnership through the end of the first full calendar quarter of such trading. 
Interest income earned, if any, shall not be taken into account in computing New
Trading Profits earned by the Advisor.  If Net Assets of the Partnership
allocated to the Advisor are reduced due to redemptions, distributions or
reallocations (net of additions), there shall be a corresponding proportional
reduction in the related loss carryforward amount that must be recouped before
the Advisor is eligible to receive another Incentive Fee.
(d)   Quarterly Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or a calendar month, as the case may
be, the quarterly Incentive Fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
Management Fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly Management Fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.
(e)   The provisions of this Section 3 shall survive the termination of this
Agreement.
4.   RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) Except as otherwise provided
herein, the services provided by the Advisor hereunder are not to be deemed
exclusive.  CMF on its own behalf and on behalf of the Partnership acknowledges
that, subject to the terms of this Agreement, the Advisor and its officers,
directors, employees and partners may render advisory, consulting and management
services to other clients and accounts.  The Advisor and its officers,
directors, employees and partners shall be free to trade for their own accounts
and to advise other investors and manage other commodity accounts during the
term of this Agreement and to use the same information, computer programs and
trading strategies, programs or formulas which they obtain, produce or utilize
in the performance of services to CMF for the Partnership.  However, the Advisor
represents, warrants and agrees that it believes the rendering of such
consulting, advisory and management services to other accounts and entities will
not require any material change in the Advisor’s basic trading strategies for
the Partnership and will not affect the capacity of the Advisor to continue to
render services to CMF for the Partnership of the quality and nature
contemplated by this Agreement.




5

--------------------------------------------------------------------------------

(b)   If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC‑ or exchange‑imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit.  The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other accounts. 
The Advisor further represents, warrants and agrees that under no circumstances
will it knowingly or deliberately use trading programs, strategies or methods
for the Partnership that are inferior to strategies or methods employed for any
other client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies or risk parameters, accounts experiencing differing inflows or
outflows of equity, accounts that commence trading at different times, accounts
that have different portfolios or different fiscal years, accounts utilizing
different executing brokers and accounts with other differences, and that such
differences may cause divergent trading results.
(c)   It is acknowledged that the Advisor and/or its officers, directors,
employees and partners presently act, and it is agreed that they may continue to
act, as advisor for other accounts managed by them, and may continue to receive
compensation with respect to services for such accounts in amounts which may be
more or less than the amounts received from the Partnership.
(d)   The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF.  The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading advisor.
5.   TERM.  (a) This Agreement shall continue in effect until September 30, 2019
(the “Initial Termination Date”). If this Agreement is not terminated on the
Initial Termination Date, as provided for herein, then, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein. At any time during the term of this
Agreement, CMF may elect to terminate this Agreement with effect from the first
business day of any month on 30 calendar days’ written notice; provided,
however, that CMF may elect to immediately terminate this Agreement if (i) the
Net Asset Value per Unit of the Partnership shall decline as of the close of
business on any day to $400 or less; (ii) the Net Assets of the Partnership
allocated to the Advisor (adjusted for redemptions, distributions, withdrawals
or reallocations, if any) decline by 20% or more as of the end of a trading day
from such Net Assets of the Partnership’s previous highest value; (iii) limited
partners owning at least 50% of the outstanding units of the Partnership
(excluding units owned by CMF, an affiliate of CMF other than the Partnership,
or any of their employees) shall vote to require CMF to terminate this
Agreement; (iv) the Advisor fails to comply with the terms of this Agreement;
(v) CMF, in good faith, reasonably determines that the performance of the
Advisor has been such that CMF’s fiduciary duties to the Partnership require CMF
to terminate this Agreement; (vi) CMF reasonably believes that the application
of speculative position limits will substantially affect the performance of the
Partnership; (vii) the Advisor fails to conform to the CMF Trading Policies, as
they may be changed from time to time; (viii) the Advisor merges, consolidates
with another entity, sells a substantial portion of its assets, or becomes
bankrupt or insolvent, (ix) Robert Pettit, Johannes Hoff, or Filip Wuytack dies,
becomes incapacitated, leaves the employ of the Advisor, ceases to control the
Advisor or is otherwise not managing the trading programs or systems of the
Advisor, (x) the Advisor’s registration as a commodity trading advisor with the
CFTC or its membership in NFA or any other regulatory authority, is terminated
or suspended; or (xi) CMF reasonably believes that the Advisor has or may
contribute to any material operational, business or reputational risk to CMF or
CMF’s affiliates.  This Agreement will immediately terminate upon dissolution of
the Partnership or upon cessation of trading by the Partnership prior to
dissolution.




6

--------------------------------------------------------------------------------

(b)   The Advisor may terminate this Agreement by giving not less than 30 days’
written notice to CMF (i) in the event that the CMF Trading Policies are changed
in such manner that the Advisor reasonably believes will adversely affect the
performance of its trading strategies; (ii) after September 30, 2019; or (iii)
in the event that CMF or the Partnership fails to comply with the terms of this
Agreement.  The Advisor may immediately terminate this Agreement if CMF’s
registration as a commodity pool operator or its membership in NFA is terminated
or suspended.
(c)   Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
6.   INDEMNIFICATION.  (a)(i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subsection (a)(iii) of this
Section 6, indemnify and hold harmless the Advisor against any loss, liability,
damage, fine, penalty, obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses), judgments and awards and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, bad faith, recklessness, intentional
misconduct, or a breach of its fiduciary obligations to the Partnership as a
commodity trading advisor, unless and only to the extent that the court or
administrative forum in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
circumstances of the case, the Advisor is fairly and reasonably entitled to
indemnity for such expenses which such court or administrative forum shall deem
proper; and further provided that no indemnification shall be available from the
Partnership if such indemnification is prohibited by Section 16 of the
Partnership Agreement.  The termination of any action, suit or proceeding by
judgment, order or settlement shall not, of itself, create a presumption that
the Advisor did not act in good faith and in a manner reasonably believed to be
in or not opposed to the best interests of the Partnership.




7

--------------------------------------------------------------------------------

(ii)   Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.
(iii)   Any indemnification under subsection (i) above, unless ordered by a
court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subsection
(i) above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
(iv)   In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, fine, penalty, obligation, cost or
expense (including, without limitation, attorneys’ and accountants’ fees, court
costs and other legal expenses) incurred in connection therewith.
(v)   As used in this Section 6(a), the term “Advisor” shall include the
Advisor, its affiliates, principals, officers, directors, employees and partners
and the term “CMF” shall include the Partnership.
(b)   (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement, or (B) as a result of any act or omission
of the Advisor relating to the Partnership if (i) there has been a final
judicial or regulatory determination or a written opinion of an arbitrator
pursuant to Section 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Section 1(g)) or (ii) there has been a
settlement of any action or proceeding with the Advisor’s prior written consent.






8

--------------------------------------------------------------------------------

(ii)   In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, employees and
partners unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligation cost
or expense (including, without limitation, attorneys’ and accountants’ fees,
collection fees, court costs and other legal expenses) judgments, awards and
amounts including amounts paid in settlement incurred in connection therewith.
(c)   In the event that a person entitled to indemnification under this Section
6 is made a party to an action, suit or proceeding alleging both matters for
which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.
(d)   None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld or delayed, of the
party obligated to indemnify such party.
(e)   Notwithstanding anything to the contrary contained herein, no party hereto
shall, under any circumstances whatsoever, be liable for any special, punitive,
incidental, indirect or consequential damages including loss of profits, whether
or not such damage was reasonably foreseeable and whether arising in contract,
tort or otherwise.
(f)   The provisions of this Section 6 shall survive the termination of this
Agreement.
7.   REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
(a)   The Advisor represents and warrants that:
(i)   All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information therein not
misleading.  All references to the Advisor and its principals, if any, in the
Memorandum or a supplement thereto will, after review and approval of such
references by the Advisor prior to the use of such Memorandum in connection with
the offering of Partnership units, be accurate in all material respects, except
that with respect to pro forma or hypothetical performance information in such
Memorandum, if any, this representation and warranty extends only to any
underlying data made available by the Advisor for the preparation thereof and
not to any hypothetical or pro forma adjustments.




9

--------------------------------------------------------------------------------

(ii)   The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of NFA, and
is in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder.  The
Advisor agrees to maintain and renew such registrations and licenses during the
term of this Agreement including, without limitation, registration as a
commodity trading advisor with the CFTC and membership in NFA.
(iii)   It is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it was formed.  It has full power and
authority (corporate or otherwise) to enter into and perform its obligations
under this Agreement.  The Advisor is qualified to do business and is in good
standing as a foreign entity in each jurisdiction in which the nature or conduct
of its business requires such qualification and where the failure to be so
qualified could materially adversely affect the Advisor’s ability to perform its
obligations hereunder.
(iv)   The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which the Advisor is a party or by
which it is bound.
(v)   This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.
(vi)   At any time during the term of this Agreement that an offering memorandum
or a prospectus relating to the Partnership units is required to be delivered in
connection with the offer and sale thereof, the Advisor agrees upon the request
of CMF to promptly provide the Partnership with such information as shall be
necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.
(b)   CMF represents and warrants for itself and the Partnership that:
(i)   CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
(ii)   CMF and the Partnership have the capacity and authority to enter into
this Agreement on behalf of the Partnership.
(iii)   This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.




10

--------------------------------------------------------------------------------

(iv)   CMF will not, by acting as the general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
(v)   CMF is registered as a commodity pool operator and is a member of NFA, and
it will maintain and renew such registration and membership during the term of
this Agreement.
(vi)   The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
(vii)   The Partnership is a “qualified eligible person” as defined in CFTC Rule
4.7.
8.   COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
(a)   The Advisor agrees as follows:
(i)   In connection with its activities on behalf of the Partnership, the
Advisor will comply with all applicable laws, including rules and regulations of
the CFTC, NFA, swap execution facility and/or the commodity exchange on which
any particular transaction is executed.
(ii)   The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, directors, employees and partners, agents or
representatives, regardless of whether such investigation, suit, action or
proceeding also involves CMF.  The Advisor will provide CMF with copies of any
correspondence (including, but not limited to, any notice or correspondence
regarding the violation, or potential violation, of position limits) from or to
the CFTC, NFA or any commodity exchange in connection with any material,
non-routine investigation or audit of the Advisor’s business activities.
(iii)   In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review and reconcile
the Partnership’s positions, prices and equity in the account managed by the
Advisor daily and within two business days to notify, in writing, the broker and
CMF and the Partnership’s brokers of (A) any error committed by the Advisor or
its principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
(iv)   The Advisor will maintain a net worth of not less than $1,000,000 (USD)
during the term of this Agreement.




11

--------------------------------------------------------------------------------

(v)   The Advisor will use its best efforts to close out all futures positions
prior to any applicable delivery period, and will use its best efforts to avoid
causing the Partnership to take delivery of any commodity.
(vi)   CMF shall have the right for a period of 12 months beginning March 1,
2019 to allocate up to $150 million in assets to the Advisor’s Program on behalf
of any collective investment vehicle or account operated or managed by CMF and
the Advisor represents that such allocation will not exceed the capacity limits
of the Program.
(vii)   The Advisor will update any information previously provided to CMF
and/or the Partnership under the Agreement, including, without limitation,
information referenced in Section 7(a)(i) hereof.
(viii)   The Advisor shall promptly notify CMF when the Advisor’s open positions
maintained by the Advisor exceed the Advisor’s applicable speculative position
limits.
(b)   CMF agrees for itself and the Partnership that:
(i)   CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA, swap execution facility and/or the
commodity exchange on which any particular transaction is executed.
(ii)   CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
(iii)   CMF or the selling agents for the Partnership have policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act.  CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance.  CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control. CMF or the selling agents for the Partnership has policies and
procedures in place reasonably designed to comply with Section 312 of the USA
PATRIOT Act, including processes reasonably designed to identify clients that
may be senior foreign political figures1, in accordance with applicable
requirements and regulatory guidance, and to conduct enhanced scrutiny on such
clients where required under applicable law.  In addition, CMF or the selling
agents for the Partnership has policies and procedures in place reasonably
designed to prohibit accounts for foreign shell banks2 in compliance with
Sections 313 & 319 of the USA PATRIOT Act.





--------------------------------------------------------------------------------

1 A "senior foreign political figure" is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a non-U.S. government (whether elected or not), a current or former
senior official of a major non-U.S. political party, or a current or former
senior executive of a non-U.S. government-owned commercial enterprise.  In
addition, a "senior foreign political figure" includes any corporation, business
or other entity that has been formed by, or for the benefit of, a senior foreign
political figure.  For purposes of this definition, a "senior official" or
"senior executive" means an individual with substantial authority over policy,
operations, or the use of government-owned resources. An "immediate family
member" of a senior foreign political figure means spouses, parents, siblings,
children and a spouse's parents and siblings.A "close associate" of a senior
foreign political figure means a person who is widely and publicly known (or is
actually known) to be a close associate of a senior foreign political figure.


12

--------------------------------------------------------------------------------

(iv)   CMF and the Partnership will ensure that, prior to the termination of
this Agreement, any information regarding the positions in the Partnership’s
account managed by the Advisor (other than aggregated position information and
other information that does not enable CMF to identify any individual position
under the management of the Advisor, accessed in a format and a frequency as
agreed with the Adviser) will only be made available to (i) those of the
Partnership’s and its affiliates’ officers, directors, employees, attorneys,
accountants, administrators and other professional advisors and agents involved
in performing operational and administrative functions (including accounting,
tax preparation, trading operations and account maintenance, cash management,
risk management, fund administration, regulatory reporting, legal and
compliance, auditing, and any other such group that is mutually agreed to by the
parties) but not investment and portfolio management functions (such as those
relevant to determining whether to increase or reduce the Partnership’s exposure
to the Advisor’s Program); and (ii) any judicial, governmental or regulatory
authority in connection with requests for information.  The Advisor may at any
time agree by email to revoke this Section 8(b)(iv).
9.   CONFIDENTIALITY.  (a) During the term and following the termination of this
Agreement, each of the parties to this Agreement agrees to maintain in strict
confidence the terms of this Agreement and any and all Confidential Information
(as hereinafter defined) regarding the other parties which it obtains pursuant
to or in connection with this Agreement or the relationship created hereby and
agrees that it shall not disclose any such Confidential Information to any
person unless required to do so by applicable laws or regulations, the request
of any judicial, governmental or regulatory authority including, without
limitation, the FCA or CFTC  or valid legal process.  Notwithstanding the
foregoing, nothing in this Section 9 shall prevent the disclosure of
Confidential Information by either party to its attorneys, accountants or other
professional advisers in the proper performance of their duties; provided, in
each case, that any such attorney, accountants or other professional advisers is
subject to similar confidentiality obligations.  Each of the Partnership and CMF
acknowledges that the advisory services provided by the Advisor pursuant to this
Agreement constitute proprietary information.












--------------------------------------------------------------------------------

2 The term shell bank means a bank that does not maintain a physical presence in
any country and is not subject to inspection by a banking authority.  In
addition, a shell bank generally does not employ individuals or maintain
operating records.






13

--------------------------------------------------------------------------------

(b) As used herein the term “Confidential Information” shall mean and include,
but not be limited to, each party’s respective proprietary or confidential
market and/or computerized investment approaches, trading systems or programs,
mathematical models, simulated results, simulation software, price or research
databases, other research, algorithms, numerical techniques, analytical results,
technical data, strategies and methodologies, business methods, trade secrets,
internal marketing materials or memoranda, corporate policies, supervisory and
risk control techniques and procedures, fee and compensation structures, trader
trial programs, client lists and contact lists, knowledge of facilities and any
books and records made available to any party and any other proprietary
materials or information; provided, however, that the term Confidential
Information shall not include any such information which is or has been made
generally available to the public through means other than wrongful conduct by
the party that has the obligation to keep such information confidential or its
officers, employees or other personnel.  Immediately upon the termination of
this Agreement, each party hereto shall return all such Confidential Information
to each party hereto, as applicable.
10.   COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.
11.   ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
12.   AMENDMENT.  This Agreement may not be amended except by the written
consent of the parties.
13.   NOTICES.  All notices, demands or requests required to be made or
delivered under this Agreement shall be effective upon actual receipt and shall
be made either by electronic (email) copy or in writing and delivered personally
or by registered or certified mail or expedited courier, return receipt
requested, postage prepaid, to the addresses below or to such other addresses as
may be designated by the party entitled to receive the same by notice similarly
given:
If to CMF or to the Partnership:
Ceres Managed Futures LLC
522 Fifth Avenue,
New York, New York  10036
Attention:  Patrick Egan
Email:  patrick.egan@morganstanley.com
If to the Advisor:
John Street Capital LLP,
29 Ely Place, London EC1N 6TD, UK
Attention:  Robert Pettit
Email:  robert@johnstreetcapital.com




14

--------------------------------------------------------------------------------

14.   GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
15.   ARBITRATION.  The parties agree that any dispute or controversy arising
out of or relating to this Agreement or the interpretation thereof, shall be
settled by arbitration in accordance with the rules, then in effect, of NFA or,
if NFA shall refuse jurisdiction, then in accordance with the rules, then in
effect, of the American Arbitration Association; provided, however, that the
power of the arbitrator shall be limited to interpreting this Agreement as
written and the arbitrator shall state in writing his reasons for his award, and
further provided, that any such arbitration shall occur within the Borough of
Manhattan in New York City.  Judgment upon any award made by the arbitrator may
be entered in any court of competent jurisdiction.
16.   NO THIRD PARTY BENEFICIARIES.  There are no third party beneficiaries to
this Agreement, except that certain persons not party to this Agreement may have
rights under Section 6 hereof.
17.   COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]














15

--------------------------------------------------------------------------------


PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. 
THE COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT
YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.


CERES MANAGED FUTURES LLC
By /s/ Patrick T. Egan
   Patrick T. Egan
   President and Director
 
JOHN STREET CAPITAL LLP
By: /s/ Robert Pettit
Name: Robert Pettit
Title: CEO
CERES ORION L.P.
By:   Ceres Managed Futures LLC
   (General Partner)
By   /s/ Patrick T. Egan
   Patrick T. Egan
   President and Director
     





16

--------------------------------------------------------------------------------



APPENDIX A
Description of Program
John Street utilizes a balanced, multi-model approach by applying different
trading methods across different time horizons with the goal of having a blend
of diversified return drivers within one strategy. John Street’s model types
focus on regime identification, pattern-recognition, trend-linked, and
non-directional models. The majority of the trading strategy’s exposure over the
long-term is allocated to non-trend models trading in a diversified portfolio,
which include over a hundred products comprised of equities, bonds, interest
rates, currencies, energy, metal, and agricultural markets.












17

--------------------------------------------------------------------------------



APPENDIX B


CMF Trading Policies

1.
The Partnership will invest its assets only in commodity interests that the
Advisor believes are traded in sufficient volume to permit ease of taking and
liquidating positions.  Sufficient volume, in this context, refers to a level of
liquidity that the Advisor believes will permit it to enter and exit trades
without noticeably moving the market.

2.
The Advisor will not initiate additional positions in any commodity interest if
these positions would result in aggregate positions requiring margin of more
than 66 ⅔% of the Partnership’s net assets allocated to the Advisor.  To the
extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts, (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.

3.
The Partnership may occasionally accept delivery of a commodity.  Unless such
delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position is fully hedged.

4.
The Partnership will not employ the trading technique commonly known as
“pyramiding,” in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.

5.
The Partnership will not utilize borrowings except if the Partnership purchases
or takes delivery of commodities. If the Partnership borrows money from the
general partner or any affiliate thereof to the extent permitted by NFA Rule
2-45, the lending entity in such case may not receive interest in excess of its
interest costs, nor may the lender receive interest in excess of the amounts
which would be charged the Partnership (without reference to the general
partner’s financial abilities or guarantees) by unrelated banks on comparable
loans for the same purpose, nor may the lender or any affiliate thereof receive
any points or other financing charges or fees regardless of the amount. Use of
lines of credit in connection with its forward trading does not, however,
constitute borrowing for purposes of this trading limitation.

6.
From time to time, trading strategies such as spreads or straddles may be
employed on behalf of the Partnership. “Spreads” or “straddles” include the
simultaneous holding of contracts on the same commodity but with different
delivery dates or markets. The trader of these contracts expects to earn a
profit from a widening or narrowing of the difference between the prices of the
two contracts.







18

--------------------------------------------------------------------------------






7.
The Partnership will not permit the churning of its brokerage accounts. The term
“churning” refers to the practice of entering and exiting trades with a
frequency unwarranted by legitimate efforts to profit from the trades, driven by
the desire to generate commission income.

8.
The Partnership will not purchase, sell, or trade securities (except securities
approved by the CFTC for investment of customer funds).

9.
The Advisor will trade only in those futures interests that have been approved
by the general partner. The Partnership normally will not establish new
positions in a futures interest for any one contract month or option if such
additional positions would result in a net long or short position for that
futures interest requiring as margin or premium more than 15% of the
Partnership’s net assets.

10.
In addition, the Partnership will, except under extraordinary circumstances,
maintain positions in futures interests in at least two market segments (i.e.,
agricultural items, industrial items (including energies), metals, currencies,
and financial instruments (including stock, financial, and economic indexes)) at
any one time.

11.
The Advisor will not generally take a position after the first notice day in any
futures interest during the delivery month of that futures interest, except to
match trades to close out a position on the interbank foreign currency or other
forward markets or liquidate trades in a limit market.









19

--------------------------------------------------------------------------------



APPENDIX C
List of Contracts Traded


[image0.jpg]







20